DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of McFerran (US Pat 8,636,714).
Re claim 1, Wigness discloses a medical device straightener 20 (Fig 1A), comprising: an elongate shaft 22 (Fig 1A,2-5B) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal end (to the left in Fig 1A) and a shaft distal end (to the right in Fig 1A), wherein: a shaft inner wall (the inner surface of wall 32, Fig 2-5B) of the elongate shaft defines a shaft lumen 34 (Fig 2-5B) extending therethrough, and a bleedback valve 38 (Fig 2-5B) that includes an outer circumferential surface (as seen in Fig 4A-5B), the bleedback valve disposed at the shaft distal end (as seen in Fig 2-3B), within the shaft lumen, wherein a portion of the outer circumferential surface is in communication with the shaft inner wall (as seen in Fig 4A-5B), and wherein the bleedback valve defines a radially expandable lumen longitudinally extending through a center of the bleedback valve (as seen in Fig 3A,4B; Col 5, Lines 5-17). Wigness does not disclose that the elongate shaft defines an access lumen in a wall of the elongate shaft, the access lumen extends between the shaft inner wall and a shaft outer wall of the elongate shaft, the access lumen is covered with a material that is of an increased flexibility in relation to a material that forms the elongate shaft, the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft, wherein the access lumen is axially elongated along the shaft longitudinal axis, wherein a dimension of the access lumen lateral to the shaft longitudinal axis is less than a dimension of the access lumen along the shaft longitudinal axis, wherein the access lumen is configured to allow depression of the material that is of an increased flexibility in relation to a material that forms the elongate shaft, thereby allowing for control of a longitudinal movement of a catheter extending through the shaft lumen, and wherein when the catheter extends through the shaft lumen, the material of increased flexibility configured to be depressed by a physician’s finger, through the access lumen, to create friction between an exterior surface of the catheter and an inner surface of the material of increase flexibility.
McFerran, however, teaches a medical device straightener (as seen in Fig 1) comprising: an elongate shaft 42 (Fig 4-8) including a shaft inner wall (inner surface of 28 which forms lumen 30, as seen in Fig 5) and an access lumen 44 (Fig 4-8) in a wall 28 (Fig 5) of the elongate shaft that extends between the shaft inner wall and a shaft outer wall (outer surface of 28 which is in direct contact with flexible material 50, as seen in Fig 8) of the elongate shaft (as seen in Fig 5), the access lumen is covered with a material 50 (Fig 6-8) that is of an increased flexibility in relation to a material that forms the elongate shaft (“elastic material”, Col 4, Lines 65-66), wherein the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft (Col 5, Lines 15-27 and 60-62), wherein the access lumen is axially elongated along the shaft longitudinal axis (as seen in Fig 4,6), wherein a dimension d1 (Fig 4) of the access lumen lateral to the shaft longitudinal axis is less than a dimension d2 (Fig 4) of the access lumen along the shaft longitudinal axis (as seen in Fig 4,5; Col 4, Lines 39-41), wherein the access lumen is configured to allow depression of the material that is of an increased flexibility in relation to a material that forms the elongate shaft (“elastic material”, Col 4, Lines 65-66), thereby allowing for control of a longitudinal movement of a catheter extending through the shaft lumen (it is noted that “a catheter” is only functionally recited and not a part of the claimed invention; therefore, in order to meet the claim limitations, the medical device straightener only has to be capable of functioning in the manner claimed with one of any potential catheters; for these rejections, the hypothetical catheter is one that extends through hub 20 to distal end 16 of the straightener, has an outer diameter equal to the diameter of the lumen, and has surface features that occupy the space of the access lumen 44), and wherein when the catheter extends through the shaft lumen, the material of increased flexibility configured to be depressed by a physician’s finger, through the access lumen, to create friction between an exterior surface of the catheter and an inner surface 62 (Fig 7) of the material of increased flexibility (as it is disclosed in Col 4, Lines 65-66 as being an “elastic material”, one of ordinary skill in the art would recognize that the material is structurally capable of being depressed either directly by a physician’s finger or indirectly by an instrument that the physician’s finger is operating and in a radially-inward direction such that the inner surface would come into contact with the surface features of the hypothetical catheter that extend into the access lumen; one of ordinary skill in the art would recognize that any contact between the inner surface and such hypothetical surface features would inherently create some amount of friction that is higher than if the two structures were not in contact). McFerran teaches that such an access lumen and a material of increased flexibility allows for a straightener in the vasculature (like that of Wigness) to be deployed in rapid exchange fashion while permitting fluid passage through the shaft lumen without sacrificing the fluid-tightness of the shaft (Col 1, Lines 21-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness to include an access lumen covered by a material of increased flexibility, as taught by McFerran, for the purpose of allowing the straightener to be deployed in rapid exchange fashion while permitting fluid passage through the shaft lumen without sacrificing the fluid-tightness of the shaft (Col 1, Lines 21-29).
Re claim 25, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that the material of increased flexibility that covers the access lumen is concentric with the elongate shaft and extends distally and proximally with respect to the access lumen (as seen in Fig 6,7). The same motivation for modification applied in claim 1 also applies to claim 25.
Re claim 26, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that the material of increased flexibility is adhered around a perimeter of the access lumen (as seen in Fig 7; Col 5, Lines 7-11) to enable a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft (Col 5, Lines 15-27 and 60-62). The same motivation for modification applied in claim 1 also applies to claim 26.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/McFerran (US Pat 8,636,714) in view of Ma et al. (PG PUB 2015/0202421).
Re claims 2-8, Wigness discloses that the portion of the outer circumferential surface of the bleedback valve in communication with the shaft inner wall is cylindrical in shape (as seen in Fig 4A) and that the bleedback valve extends along the shaft longitudinal axis (as seen in Fig 2-3B) (as recited in claim 2). Wigness/McFerran does not disclose that the bleedback valve includes a plurality of bleedback grooves in the outer circumferential surface (as recited in claims 2 and 4) that longitudinally extend along the circumferential surface (as recited in claim 4), that the outer circumferential surface includes a distal portion of a first diameter and a proximal portion of a second diameter wherein the first diameter is greater than the second diameter (as recited in claim 3), that the plurality of bleedback grooves extend parallel with the shaft longitudinal axis (as recited in claim 5), that the portion of the outer circumferential surface of the bleedback valve is connected to the shaft inner wall and a plurality of bleedback ports are defined by the plurality of bleedback grooves and the shaft inner wall (as recited in claim 6), that the radially expandable lumen is defined by a slit extending through the center of the bleedback valve along the shaft longitudinal axis (as recited in claim 7) and that the bleedback valve is formed from an elastic material (as recited in claim 8). 
Ma, however, teaches a bleedback valve 40 (Fig 4B,8A) that is provided within the lumen of an elongate shaft 20 (Fig 1,8A), wherein the bleedback valve has a portion in communication with an inner wall of the shaft (as seen in Fig 4B,8A) and wherein the bleedback valve defines a radially expandable lumen 46 (Fig 4B,8A) as recited in claim 1; Ma further teaches that the portion of the outer circumferential surface of the bleedback valve in communication with the shaft inner wall is cylindrical in shape and extends along the shaft longitudinal axis (as seen in Fig 4B,8A) (as required by claim 2) and defines a plurality of bleedback grooves 132 (Fig 4B,8A) in the outer circumferential surface (as required by claims 2 and 4) that longitudinally extend along the circumferential surface of the bleedback valve (as seen in Fig 4B) (as required by claim 4), that the outer circumferential surface includes a distal portion of a first diameter and a proximal portion of a second diameter, wherein the first diameter is greater than the second diameter (the “distal portion” with the “first diameter” being located distal to vent ring 140 and the “proximal portion” with the “second diameter” being located at vent ring 140, Fig 8A) (as required by claim 3), that the plurality of bleedback grooves extend parallel with the shaft longitudinal axis (as seen in Fig 4B,8A) (as required by claim 5), that the portion of the outer circumferential surface of the bleedback valve is connected to the shaft inner wall (as seen in Fig 4B,8A) and a plurality of bleedback ports are defined by the plurality of bleedback grooves and the shaft inner wall (flow through the grooves can be seen in Fig 8A) (as required by claim 6), that the radially expandable lumen is defined by a slit extending through the center of the bleedback valve along the shaft longitudinal axis (as seen in Fig 4B,8A; Para 40) (as required by claim 7), and that the bleedback valve is formed from an elastic material (Para 36) (as required by claim 8). Ma teaches that a valve having these features minimizes pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art to modify Wigness/McFerran to replace the valve of Wigness with a bleedback valve having the features recited in claims 2-8, as taught by Ma, for the purpose of minimizing pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/McFerran (US Pat 8,636,714) in view of Casey et al. (US Pat 7,018,372).
Re claim 12, Wigness/McFerran discloses all the claimed features except a plurality of longitudinal features that extend through a shaft wall of the elongate shaft, configured to increase a rigidity of the elongate shaft. Casey, however, teach an elongate shaft 4 (Fig 1,43) comprising a plurality of longitudinal features 221 (Fig 43) that extend through a shaft wall of the elongate shaft (as seen in Fig 43), configured to increase a rigidity of the elongate shaft (Col 6, Lines 27-30) for the purpose of providing pushability to the elongate shaft for advancement through a body passageway (Col 5, Lines 3-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/McFerran to include a plurality of longitudinal features that extend through a shaft wall and increase a rigidity of the shaft, as taught by Casey, for the purpose of providing pushability to the elongate shaft for advancement through a body passageway (Col 5, Lines 3-5).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of Ma et al. (PG PUB 2015/0202421), Yachia et al. (PG PUB 2018/0117279), and Antoshkiw et al. (US Pat 5,776,115).
Re claim 13, Wigness discloses a catheter straightener 20 (Fig 1A), comprising: an elongate shaft 66 (Fig 7A-F) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal end (to the left in Fig 1A) and a shaft distal end (to the right in Fig 1A), wherein a shaft inner wall (inner surface of wall 70, Fig 7A-F) of the elongate shaft defines a shaft lumen 80 (Fig 7A-F) extending therethrough; and a bleedback valve 76 (Fig 7A-F) that includes an outer circumferential surface (as seen in Fig 7B,D,F), the bleedback valve disposed at the shaft distal end (as seen in Fig 7A,C,E), within the shaft lumen, wherein a portion of the outer circumferential surface is in communication with a distal portion of the shaft inner wall (as seen in Fig 7A-F), and wherein the bleedback valve defines: a radially expandable lumen (as seen in Fig 7C,D) longitudinally extending through a center of the bleedback valve. Wigness does not disclose (1) that the bleedback valve comprises a plurality of bleedback ports that longitudinally extend along the circumferential surface of the bleedback valve or (2) a plurality of longitudinally extending ridges that helically encircle the shaft longitudinal axis and extend along a portion of the shaft inner wall, wherein the shaft inner wall is formed from a different material than each of the plurality of longitudinally extending ridges, wherein the plurality of longitudinally extending ridges have a greater pliability than that of the elongate shaft and extend radially inward from the shaft inner wall, and are configured to increase a friction between the elongate shaft and a catheter extending therethrough, and wherein each of the ridges are circumferentially spaced apart from one another such that portions of the shaft inner wall disposed between the ridges is exposed to the shaft lumen.
Ma, however, teaches a bleedback valve 40 (Fig 4B,8A) that is provided within the lumen of an elongate shaft 20 (Fig 1,8A), wherein the bleedback valve has a portion in communication with an inner wall of the shaft (as seen in Fig 4B,8A), wherein the bleedback valve defines a radially expandable lumen 46 (Fig 4B,8A) and wherein the bleedback valve comprises a plurality of bleedback ports 132 (Fig 4B,8A) that longitudinally extend along the circumferential surface of the bleedback valve (as seen in Fig 4B). Ma teaches that a valve of this configuration minimizes pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art to modify Wigness to include the bleedback valve with a plurality of bleedback ports that longitudinally extend along the circumferential surface of the bleedback valve, as taught by Ma, for the purpose of minimizing pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51).
Further, Yachia teaches a catheter straightener 1400 (as seen in Fig 14D; not labeled in Fig 14D but labeled in Fig 14A) comprising a shaft 1402 (not labeled in Fig 14D, but labeled in Fig 14A) having an inner shaft wall (inner surface of 1402, as seen in Fig 14D) and a plurality of longitudinally extending ridges 1410 (of layer 1408, as seen in Fig 14D) that helically encircle the shaft longitudinal axis (as seen in Fig 14D; Para 105, “spiraling (coiled)”) and extend along a portion of the shaft inner wall (as seen in Fig 14D), wherein the shaft inner wall is formed from a different material than each of the plurality of longitudinally extending ridges (Para 106) wherein the plurality of longitudinally extending ridges have a greater pliability than that of the elongate shaft (“elastomer”, Para 106) and extend radially inward from the shaft inner wall (as seen in Fig 14D), and are configured to increase a friction between the elongate shaft and a catheter extending therethrough (when a hypothetical catheter having an outer diameter equal in size to the inner diameter formed by the ridges is inserted through the elongate shaft, it will make direct contact with the ridges and, thus, some degree of friction will inherently occur; however, if the same catheter were to be inserted through the center of the elongate shaft absent the ridges, the catheter would not make contact with any surfaces of the elongate shaft and, thus, no friction would occur; therefore, the mere presence of the ridges inherently increase the friction that would occur with such a hypothetical catheter in comparison to an elongate shaft that does not have the ridges being used with the same catheter). Yachia teaches that such ridges create a smooth surface with zero stress inhibiting biofilm formation and thus inhibit infections (Para 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Ma to include a plurality of longitudinally extending ridges, as taught by Yachia, for the purpose of providing the straightener with a smooth inner surface with zero stress inhibiting biofilm formation and thus inhibiting infections (Para 11). 
Although Yachia teaches these ridges, Yachia does not disclose that each of the ridges are circumferentially spaced apart from one another such that portions of the shaft inner wall disposed between the ridges is exposed to the shaft lumen. 
Antoshkiw et al., however, teaches a catheter straightener 10 (Fig 2,3b) comprising a shaft 22’ (Fig 3b) having an inner shaft wall 17’ (Fig 3b) made of one material (Col 6, Lines 10-12) and a plurality of longitudinally extending ridges 20’ (Fig 2,3b) made of a different material (Col 6, Lines 10-12) that are circumferentially spaced apart from one another such that portions 23’ (Fig 3b) of the shaft inner wall disposed between the ridges is exposed to the shaft lumen 19’+28’ (Fig 3b) (Col 5, Lines 3-18). Antoshkiw teaches that providing the ridges spaced apart allows for the fluid channel to be maintained should the catheter straightener be subject to occlusion by torsional or bending forces (Col 5, Lines 19-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Ma/Yachia to include the ridges such that they are circumferentially spaced apart from one another so that ports of the shaft inner wall disposed between the ridges is exposed to the shaft lumen, as taught by Antoshkiw, for the purpose of maintaining the fluid channel should the catheter straightener be subject to occlusion by torsional or bending forces (Col 5, Lines 19-30).
Re claim 18, Wigness discloses that a distal portion of the shaft inner wall defines a distal shaft lumen with an inner diameter that is less than a diameter of other portions of the shaft lumen (as seen in Fig 7A and the annotated version of the figure below, the distal portion of the shaft inner wall defines a distal shaft lumen that tapers in a rounded configuration; this portion has an inner diameter that is less than a diameter of the portions of the shaft lumen proximal thereto).

    PNG
    media_image1.png
    445
    747
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/Ma et al. (PG PUB 2015/0202421)/Yachia et al. (PG PUB 2018/0117279)/Antoshkiw et al. (US Pat 5,776,115) in view of Kennedy et al. (PG PUB 2006/0149165).
Re claim 17, Wigness/Ma/Yachia/Antoshkiw disclose all the claimed features except that a distal portion of the elongate shaft is formed from a different colored material than an adjacent proximal portion of the elongate shaft. Kennedy, however, teaches an elongate shaft 10 (Fig 4; Para 7,34 set forth that this instrument can be a “catheter”) wherein a distal portion 75 (Fig 4) is formed from a different colored material than an adjacent proximal portion 74 (Fig 4; Para 22) for the purpose of providing a means to monitor distance of advancement of the shaft (Para 7,22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Ma/Yachia/Antoshkiw to include a distal portion of the shaft such that it is formed from a different colored material than an adjacent proximal portion of the shaft, as taught by Kennedy, for the purpose of providing a means to monitor distance of advancement of the shaft (Para 7,22).

Claims 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of Guo et al. (PG PUB 2008/0154206) and Ma et al. (PG PUB 2015/0202421).
Re claim 19, Wigness discloses a catheter insertion device 20 (Fig 1A), comprising: an elongate shaft 22 (Fig 1A,2-5B) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal portion (labeled in annotated Fig B below), a shaft middle portion (labeled in annotated Fig B below), and a shaft distal portion (labeled in annotated Fig B below, wherein the proximal end of the valve 36 resides in the “shaft distal portion”) (the Examiner notes that the use of the term “portion” means that these sections can be of any length, including the lengths indicated in Fig B), wherein the elongate shaft includes a shaft wall 32 (Fig 2-5B) that defines a shaft lumen 34 (Fig 2-5B) extending therethrough along the shaft longitudinal axis (as seen in Fig 2-3B); and5/7U.S. Patent Application No.: 15/790,601Attorney Docket No.: CD-1207US02/065513-001698Advisory Action dated 25 September 2020Response to AA dated 13 October 2020 a bleedback valve 38 (Fig 2-5B) that includes an outer circumferential surface (as seen in Fig 4A-5B), the bleedback valve disposed within the shaft lumen at a distal end of the shaft distal portion (as seen in Fig 2-3B). Wigness does not disclose (1) a plurality of longitudinal strips that extend through the shaft wall of the elongate shaft, configured to increase a rigidity of the elongate shaft, wherein: the longitudinal strips are circumferentially spaced about the shaft wall of the elongate shaft, the longitudinal strips have circumferentially extending cross-sections that partially extend around the circumference of the shaft wall, wherein the longitudinal strips extend in a circumferential direction by a greater amount than in a radial direction and maintain a peelability of the catheter insertion device, and areas of the elongate shaft located between the longitudinal strips are weakened in relation to areas of the shaft that include the longitudinal strips or (2) that the shaft distal portion has an inner distal diameter that is less than an inner middle diameter of the shaft middle portion, wherein the shaft proximal portion has an inner proximal diameter that is less than the inner middle diameter of the shaft middle portion, and wherein the shaft middle portion of greater inner diameter is longer than each of the shaft proximal portion and the shaft distal portion.
Guo, however, teaches a catheter straightener (as seen in Fig 3) comprising an elongate shaft 2 (Fig 3,4A) including a shaft wall 10 (Fig 4A) that defines a shaft lumen 18 (Fig 4A) and a plurality of longitudinal strips 8 (Fig 4A) that extend through the shaft wall of the elongate shaft (as seen in Fig 3,4A), configured to increase a rigidity of the elongate shaft (due to strips 8 having a harder durometer than the material that forms the rest of the wall 10, Para 85), wherein: the longitudinal strips are circumferentially spaced about the shaft wall of the elongate shaft (as seen in Fig 4A), the longitudinal strips have circumferentially extending cross-sections that partially extend around the circumference of the shaft wall (as seen in Fig 4A), wherein the longitudinal strips extend in a circumferential direction by a greater amount than in a radial direction (as seen in Fig 4A) and maintain a peelability of the catheter insertion device (Para 83, “an integral peel groove, skive or score 20 is provided to supplement the peelability of the tubular body 2. This can be readily implemented in the embodiments illustrated in Figs 1-4”), and areas of the elongate shaft located between the longitudinal strips (those areas that are formed only of the material of the wall 10 and alternate with the strips 8 in the circumferential direction) are weakened in relation to areas of the shaft that include the longitudinal strips (due to the lack of reinforcing strips therein). Guo teaches that the inclusion of these longitudinal strips in the wall of the straightener results in a straightener that resists kinkage, is mechanically strong and durable (Para 78,79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness to include longitudinal strips extending through the wall of the elongate shaft, as taught by Guo, for the purpose of increasing kink resistance, mechanical strength and durability of the straightener (Para 78,79).
Additionally, Ma teaches a bleedback valve 40 (Fig 4B,8A), substantially similar to that of Wigness, that is located in the lumen of an elongate shaft 20 (Fig 1,8A) wherein a shaft proximal portion (labeled in the annotated Fig A below, proximal to groove 79) has an inner proximal diameter that is less than an inner middle diameter of a shaft middle portion (labeled in annotated Fig A below, spanning the length of groove 79) and a shaft distal portion (labeled in annotated Fig A below, distal to groove 79 and including the proximal end of the bleedback valve) has an inner distal diameter that is less than the inner middle diameter of the shaft middle portion (as seen in annotated Fig A below), and the shaft middle portion of greater inner diameter is longer than each of the shaft proximal portion and the shaft distal portion (as seen in annotated Fig A below); Ma teaches that such a configuration allows for a depth-limited valve actuator 90 (Fig 2A) to be retained in the catheter insertion device (Para 45-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Guo to include the shaft middle portion with an inner diameter and a length that are both larger than that of the shaft proximal portion and the shaft distal portion, as taught by Ma, for the purpose of allowing a depth-limited valve actuator to be retained in the catheter insertion device (Para 45-47). The Examiner notes that such a modification by Ma would not relocate Wigness’s bleedback valve from Wigness’s shaft distal portion; rather, one of ordinary skill in the art would recognize that the modification would involve increasing the diameter of Wigness’s shaft middle portion and decreasing the diameter of Wigness’s shaft proximal portion.

    PNG
    media_image2.png
    511
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    796
    media_image3.png
    Greyscale

Re claim 20, Wigness as modified by Guo and Ma in the rejection of claim 19 above discloses all the claimed features as Guo teaches that each of the plurality of longitudinal strips is formed of a material with a durometer that is greater than a durometer associated with a material that forms the shaft wall of the elongate shaft (Para 85). The motivation for modification applied in claim 19 also applies to claim 20.
Re claim 24, Wigness as modified by Guo and Ma in the rejection of claim 19 above discloses all the claimed features as Guo teaches that the longitudinal strips are formed from a polymer material (Para 78). The motivation for modification applied in claim 19 also applies to claim 24.

Response to Arguments
Applicant’s arguments filed 5/20/2022 have been considered but are not persuasive.  
Re claims 1-8, 12, 25 and 26: Applicant’s arguments that the combination of Wigness and McFerran do not read on amended claim 1 are not persuasive. Specifically, Applicant argues that McFerran’s port 44 is too small (having a width of 0.016 inches and length of 0.24 inches) to allow sleeve 50 (reading on the claimed “material of increased flexibility”) to be depressed by a physician’s finger through the port 44 (reading on the claimed “access lumen”) to create friction between an exterior surface of a hypothetical catheter extending through the shaft lumen and an inner surface of the sleeve 50, stating that “it would be physically impossible for a physician to depress enough of the flexible material through the small sized port, such that it contacts a catheter extending therethrough, thus creating friction between the flexible material and the catheter”.
This argument is not persuasive for the reasons set forth in the rejection of claim 1 above. As set forth above: (1) “a catheter” is only functionally recited and not a part of the claimed invention; therefore, for the rejection of claim 1 and its dependent claims, the hypothetical catheter is one that extends through hub 20 to distal end 16 of the straightener, has an outer diameter equal to the diameter of the lumen 30, and has surface features that occupy the space of the access lumen 44; (2) since Col 4, Lines 65-66 disclose that the sleeve is made of an “elastic material”, it inherently is flexible to some degree radially inward; and (3) the phrase “depressed by a physician’s finger” does not require the finger to directly contact the sleeve 50, but rather allows for indirect contact of the sleeve 50 by a physician’s finger via an instrument that the finger is operating. Therefore, the access lumen 44 being too small for direct contact by a user’s finger, as argued by the Applicant, is not persuasive in view of point (3) above since an instrument smaller than the user’s finger and appropriately sized for the access lumen could be used by a user’s finger; additionally, the argument that the sleeve 50 could not be depressed into access lumen 44 to contact the catheter is not persuasive in view of points (1) and (2) above that set forth that only very small movement of the sleeve 50 inward would be required to create frictional contact between the sleeve 50 and the hypothetical catheter. 
Re claims 13, 17 and 18: Applicant’s argument that the combination of Wigness, Ma, Yachia and Antoshkiw does not disclose the subject matter of amended independent claim 13 is not persuasive. Applicant’s argument is moreso an assertion as no specific argument has been made as to how the amendment to claim 13 avoids the cited references. In view of the explanation provided in the rejection of claim 13 above, this argument is not persuasive.
Re claims 19, 20 and 24: Applicant’s argument that the combination of Wigness, Guo and Ma does not disclose the subject matter of amended independent claim 19 is not persuasive. Applicant’s argument pertains to the interpretation of Ma reference set forth in the previous annotated Fig A; however, as set forth above, a new interpretation  of the Wigness and Ma references has been applied in the present rejection. In view of the new interpretation as applied above, this argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783